02/05/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs July 18, 2018

         STEVEN ANDERSON v. RUSSELL WASHBURN, WARDEN

                 Appeal from the Circuit Court for Trousdale County
                   No. 2018-CV-4687 John D. Wootten, Jr., Judge
                      ___________________________________

                            No. M2018-00661-CCA-R3-HC
                        ___________________________________


JOHN EVERETT WILLIAMS, P.J., dissenting

      I respectfully disagree with the conclusions and opinions of the majority.
Therefore, I must dissent from the majority’s opinion.

       The crux of my disagreement with the majority is in how they interpret the
Tennessee Supreme Court’s holding in State v. Brown, 479 S.W.3d 200 (Tenn. 2015).
Prior to Brown, the Tennessee Court of Criminal Appeals had written by my estimation
more than one hundred cases addressing the issue of whether a trial court’s failure to
award pretrial jail credit is a cognizable claim in a Rule 36.1 or habeas corpus
proceeding. These cases had varying results. The majority concludes that Brown
“muddied the waters” on the question. I feel that our supreme court provided crystal
clear guidance on the issue. My reading of Brown leads me to conclude that there is no
instance in which a trial court’s denial of pretrial jail credits can serve as a cognizable
claim to have a petitioner’s conviction, sentence, or judgment declared illegal or void.
This court has consistently applied Brown to hold that a claim of the denial of pretrial jail
credits does not constitute a cognizable claim for habeas corpus relief when the petitioner
has not otherwise claimed that his sentence is expired.

       Brown specifically held that a trial court’s failure to award pretrial jail credits does
not render a sentence illegal. Brown, 479 S.W.3d at 212. While the majority notes that
Brown addressed a defendant’s entitlement to relief pursuant to Tennessee Rule of
Criminal Procedure 36.1, in State v. Wooden, which was released on the same day as
Brown, our supreme court held that the definition of an “illegal sentence” under Rule
36.1 “is coextensive with, and actually mirrors,” the definition of an illegal sentence for
purposes of habeas corpus proceedings. State v. Wooden, 478 S.W.3d 585, 587 (Tenn.
2015). Because the trial court’s failure to award pretrial jail credits does not render the
sentences “void,” I cannot conclude that a judgment based upon such sentences is “void.”
See Cox v. State, 53 S.W.3d 287, 2929 (Tenn. Crim. App. 2001) (noting that the term
“illegal sentence” “is synonymous with the habeas corpus concept of a ‘void’ sentence”),
overruled on other grounds by Moody v. State, 160 S.W.3d 512, 515 (Tenn. 2005)).

        I read Brown to hold that any failure to award pretrial jail credits on a judgment
that was the result of inaccurate computation should be corrected as a clerical mistake
under Tennessee Rule of Criminal Procedure 36. The majority notes on several
occasions that no court has ever considered the merits of the Petitioner’s underlying
claim for thirteen days of pretrial jail credit. Having read the Petitioner’s habeas corpus
petition, I find no claim for thirteen days of pretrial jail credit. Rather, this Petitioner,
like the hundreds of petitioners before him, is asking that any mistake in awarding
pretrial jail credit be equated to rendering the judgments and sentences illegal and void
and that he be allowed to set aside his guilty pleas entered in 1994. Because the
petitioner is attempting to seek relief much greater and beyond any relief to which he is
entitled, I believe that the habeas corpus court’s summary denial of the petitioner’s
petition, as well as what the majority refers to as Anderson II and Anderson III, were
correct. The relief sought by the Petitioner is invalid on its face after Brown.

       As I stated more than eight years ago, “I merely prefer a method which does not
attack at the heart of the judiciary by declaring the convictions to be ‘void’ and ‘illegal’
when a simple and clear clerical error, if any, has occurred.” Leslie Paul Hatfield v. Jim
Morrow, Warden, No. E2009-01127-CCA-R3-HC, 2010 WL 1486903, at *5 (Tenn.
Crim. App. Apr. 14, 2010) (Williams, J., concurring). For these reasons, I respectfully
dissent.



                                  _____________________________________________
                                   JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                            -2-